Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered July 2, 1984, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People’s evidence at trial was legally sufficient to establish defendant’s guilt of attempted burglary in the second degree (see, People v Coe, 99 AD2d 516), and, upon the exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Furthermore, the Trial Judge’s explanation of circumstantial evidence in no way diverted the jury from the issue presented to them (see, People v Love, 92 AD2d 551, 553). The remaining alleged errors of law in the charge and in the prosecutor’s summation were not objected to at trial and, accordingly, have not been preserved for our review, and we decline to reach them in the exercise of our interest of justice jurisdiction. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.